Citation Nr: 1520121	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  03-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left shoulder injury prior to April 17, 2012.

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1993.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in August 2007 and September 2008 for additional development.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in January 2007.  The VLJ who conducted the hearing is no longer with the Board.  The Veteran and his representative were notified that a new hearing may be held; however, the Veteran waived his right to an additional hearing.  See Signed Waiver received March 2015.

In August 2009, the Board denied the Veteran's claims.  He appealed the denial of these claims to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum Decision, the Court vacated the part of the Board's decision that denied initial disability ratings in excess of 10 percent for residuals of a left shoulder injury and chondromalacia of the right knee, and remanded those matters to the Board for readjudication.  This case was then once again remanded by the Board in March 2012 for additional development.

In a May 2013 decision, the Board increased the Veteran's rating for his left shoulder disability to 20 percent effective April 17, 2012, but denied a disability rating in excess of 10 percent prior to that date.  The Board also denied the Veteran's claim for an initial rating in excess of 10 percent for his right knee disability.  The Veteran again appealed the Board's decision to the Court.  

In an October 2014 Memorandum Decision, the Court vacated the part of the Board's decision denying an initial rating in excess of 10 percent for his left shoulder disability prior to April 17, 2012 and the denial of separate disability ratings for the Veteran's service connected right knee disability under Diagnostic Codes (DCs) 5257 and 5259.  See October 2014 Memorandum Decision at 8.  Those issues have been remanded to the Board for readjudication.  Otherwise, the Board's decision was affirmed.  In light of the Court's ruling, the issues on appeal have been characterized as set forth on the title page.

In March 2015, the Veteran submitted new medical evidence for consideration in connection with his claim.  He has waived RO consideration so that the Board can consider this new evidence in the first instance.  


FINDINGS OF FACT

1.  The medical evidence of record shows that prior to April 17, 2012, the Veteran's left shoulder disability was manifested by pain, fatigue, weakness, guarding, and limitation of left shoulder motion to, at most, 165 degrees of flexion and 150 degrees of abduction.  

2.  For the entire appeal period, the Veteran's right knee disability has manifested with flexion limited to not less than 70 degrees and extension limited to not greater than 5 degrees with pain, including on repetition and considering functional loss; slight instability; and frequent episodes of locking, pain and effusion into the joint due to meniscus injury.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating in excess of 10 percent for residuals of a left shoulder injury prior to April 17, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5201 (2014).

2.  The criteria have not been met for an initial rating in excess of 10 percent for painful motion of the right knee.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014).

3.  The criteria have been met for an initial rating of no more than 10 percent for right knee instability, continuing throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.71a, DC 5257 (2014).

4.  The criteria have been met for an initial rating of 20 percent for a meniscal injury productive of locking, pain, and effusion in the right knee joint, continuing throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.71a, DC 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  With regard to claims for a higher initial rating, courts have held that once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with VA examinations addressing his left shoulder and right knee disabilities in April 1993, February 1999, August 2007 and April 2012.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not reported that his right knee disability has worsened in severity since the most recent examination, and his medical records do not indicate a worsening.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.    

The Veteran testified at a hearing before the Board in January 2007.  The VLJ who conducted the hearing identified the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ conducting the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II. General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III. Analysis

A.  Left Shoulder Disability Prior to April 17, 2012

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his left shoulder disability prior to April 17, 2012.

1.  Diagnostic Codes 5200, 5202 and 5203

At the outset, the Board notes that there is no evidence that the Veteran suffers ankylosis of the left shoulder or loss of head, nonunion, malunion, fibrous union or dislocation of the left humerus.  As such, DC 5200 (ankylosis) and DC 5202 (other impairment of the humerus) are not for application in this case.  

Additionally, the Veteran is not entitled to a separate or higher rating under DC 5203 for dislocation of his left clavicle.  DC 5203 provides for a 10 percent or 20 percent rating based on dislocation, nonunion or malunion of the clavicle or scapula.  Here, the evidence shows that the Veteran did not have a dislocation, nonunion or malunion of the clavicle or scapula at any point during the appeal period.  A July 1994 medical record showed a diagnosis of left shoulder acromioclavicular (AC) joint osteoarthritis after x-ray, with no discussion of a fracture, dislocation or malunion of the clavicle or scapula.  According to the February 1999 and August 2007 VA examination reports, x-ray examinations performed at those times revealed a normal left shoulder.  Finally, the April 2012 VA examiner did not note any malunion, nonunion or dislocation of the clavicle or scapula.  Thus, a separate or higher 10 percent or percent rating is not warranted.

2.  Limitation of Motion under Diagnostic Codes 5201 and 5010

Having narrowed the field of applicable diagnostic codes, the Board now turns to the specific criteria set forth in DC 5010 and DC 5201.  The Veteran's left shoulder disability has been rated under DC 5201-5010 for arthritis and limitation of motion of the arm.  With regard to degenerative or traumatic arthritis, the rating schedule provides that such conditions will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for a major joint (which includes the shoulder) affected by limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011).  Moreover, 38 C.F.R. § 4.59 provides that "[i]t is the intention to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  This section applies whether or not the claimant has been diagnosed with arthritis.

In this case, the limitation of motion of the affected part (the arm) is rated under DC 5201.  When applied to a service-connected disability of the major or minor arm, DC 5201 provides for a minimum 20 percent rating for limitation of motion that is at shoulder level.  38 C.F.R. § 4.71a, DC 5201.  For VA purposes, normal forward flexion of the shoulder is from zero to 180 degrees and abduction is zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  

The Board finds that the Veteran's left shoulder disability has not more nearly approximated actual or functional limitation of motion of his left arm to at shoulder level or less during the appeal period.  Thus, under the provisions cited above, he is only entitled to a 10 percent disability rating, which is the minimum compensable rating for the shoulder joint.  

The Veteran's left shoulder/arm limitation of motion did not meet the criteria for a compensable rating under DC 5201 at any point prior to April 2012.  The medical evidence of record shows that prior to the April 2012 VA examination, his left shoulder range of motion was limited to, at most, 165 degrees of flexion, 150 degrees of abduction, with no additional loss of range of motion on repeat testing or due to functional loss.  See January 1994, January 1995 Medical Records; see also February 1999 & August 2007 VA Examination Reports.  A February 1999 VA examination showed that the Veteran had pain on all ranges of motion, but no additional range of motion loss due to this pain.  An August 2007 VA examination report shows that the Veteran complained of left shoulder pain, stiffness, decreased range of motion and weakness, and experienced daily flare-ups lasting a few minutes with increased activity.  The August 2007 VA examination report also showed that the Veteran had pain associated with his range of motion, and had increased pain, guarding, fatigue and weakness on repeat testing.  Nevertheless, the August 2007 VA examiner found that there was no additional loss of motion due to these factors.  The August 2007 VA examiner also found that additional limitations during flare-ups could not be determined without resorting to mere speculation. 

Because the preponderance of the evidence shows that Veteran did not show an actual or functional loss of motion in his left shoulder that approximated to at least shoulder level or less prior to April 2012, a rating of 20 percent or higher under DC 5201 is not warranted.  In making this determination the Board considered his reports of daily flare-ups and functional impairment.  Specifically, the Veteran reported that his left shoulder disability caused him functional loss in that he had a decreased ability to lift and carry, or perform activities in which he reached over his head.  He also reported that he could not lift more than 40 pounds.  See January 1995 Medical Record; see also February 1999 VA Examination Report.  Moreover, he reported daily flare-ups with increased activities, with each flare-up lasting for several minutes.  See August 2007 VA Examination Report.  Nevertheless, given that he exhibits little to no limitation in his left shoulder range of motion, the Board finds that his disability picture more nearly approximates the criteria for a 10 percent rating.  He is not entitled to a higher rating because he has not shown an actual or functional limitation of extension to 10 degrees or more, nor has he shown an actual or functional limitation of motion to at shoulder height or less.  

As indicated above, the Veteran has exhibited painful motion or a noncompensable limitation of motion in his left shoulder prior to April 17, 2012.  Thus he is entitled to a 10 percent rating.  See 38 C.F.R. § 4.71a, DCs 5003, 5010; see also Burton, 25 Vet. App. at 5.  

The Veteran argues that he is entitled to a 20 percent rating for his left shoulder painful motion because this is the minimum compensable rating under DC 5201, and thus, the minimum compensable rating for the shoulder joint.  This argument, however, does not take into consideration that a 10 percent rating is applicable for the shoulder joint under DC 5203 for dislocation of the clavicle or scapula.  In light of DC 5203, which applies to the shoulder joint, the Board finds that the minimum compensable rating for application is 10 percent.  As such, the Veteran is not entitled to a 20 percent rating under 38 C.F.R. § 4.59 prior to April 17, 2012.

B.  Right Knee Disability

Based on all of the evidence of record, the Board finds that the Veteran qualifies for a 10 percent rating under DC 5257 for slight right knee lateral instability throughout the appeal period, and a 20 percent rating for a meniscal injury productive of frequent episodes of "locking," pain and effusion into the joint under DC 5258.  However, entitlement to a separate 10 percent rating for symptomatic removal of meniscus under DC 5259 and a rating in excess of 10 percent for right knee limitation of motion are not warranted.  

1. Diagnostic Code 5257

As to the Veteran's instability of his right knee, the Board finds that he is entitled to an initial 10 percent rating under DC 5257 continuing throughout the appeal period.  Under 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2014).  

The lay and medical evidence of record demonstrates that the Veteran's right knee symptoms have more nearly approximated "slight" rather than "moderate" or "severe" recurrent subluxation or lateral instability throughout the appeal period.  Throughout the appeal period the Veteran has complained of instability in his right knee.  See August 2007 VA Examination Report; see also December 1994, January 1995 & November 2011 Medical Records; Hearing Tr. at 11.  Although he complained of recurrent popping and catching in his right knee, the Veteran did not report that his right knee actually gave way, nor did he report losing his balance or falling as a result of his right knee instability.  See id.  Moreover, his medical records show that he asked whether wearing a knee brace would alleviate his symptoms, but was told that it would not.  See February 2007 Medical Record.  While the evidence shows that he eventually procured a knee brace, which he wears on his right knee, there is no evidence that he has used any other assistive devices, such as a cane or a crutch, due to his right knee instability.  See April 2014 Medical Record.  Moreover, even though a February 2002 private medical report noted slight lateral patellar subluxation, at all VA examinations the examiners noted no objective signs of instability or subluxation on physical examination, and the tests for these symptoms were negative.  Likewise, there is no evidence in any of the Veteran's other medical records that he showed objective evidence of recurrent instability or subluxation at any of his appointments.  The Board notes the Veteran is competent to give testimony concerning his symptoms, and finds his statements concerning the right knee instability he observed to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, for the purposes of determining the severity of his right knee instability, the Board finds that the lack of objective evidence of instability weighs in favor of a rating for "slight" rather than "moderate" or "severe" instability or subluxation.  Furthermore, because there is no evidence of consistent episodes of giving way or evidence that he uses an assistive device other than a brace, the Board finds that the Veteran's disability picture has not more nearly approximated "moderate" or "severe" recurrent subluxation or lateral instability at any point during the appeal period.  Thus, based on the totality of the evidence of record, the Board finds that the Veteran's right knee symptoms have more nearly approximated "slight" instability throughout the appeal period.      

      2.  Diagnostic Codes 5258 and 5259

The Board further finds that the Veteran is entitled to a 20 percent initial rating under DC 5258 for dislocated semilunar cartilage, continuing throughout the appeal period, but is not entitled to an additional 10 percent rating under DC 5259 for symptomatic removal of semilunar cartilage at any point during the appeal period.

According to the rating schedule, a claimant is entitled to 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Here, the most probative evidence of record shows that the Veteran suffered from a torn medial meniscus throughout the appeal period, which resulted in frequent episodes of "locking," pain and effusion into the joint.  The Veteran underwent arthroscopic surgery in June 2006, during which he was found to have a torn medial meniscus.  Prior to the surgery, the Veteran was not diagnosed with a torn medial meniscus, even after multiple MRI tests.  It was not until the June 2006 surgery was performed that he was ultimately found to have a medial meniscus tear.  Because the evidence of record is unclear as to when the Veteran's torn medial meniscus occurred, the Board will afford the Veteran the benefit of the doubt, and find that the medial meniscus tear was present throughout the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

After his right knee meniscectomy, the August 2007 VA examiner noted the Veteran's positive McMurray's sign.  A December 2011 MRI report shows that the Veteran suffered from a horizontal cleavage tear of the posterior horn of the right knee medial meniscus, and his newly submitted medical records show that this condition has continued to the present.  Thus, the record shows that the Veteran has continued to have a right knee medial meniscus tear, even after his 2006 meniscectomy. 

Additionally, the evidence of record demonstrates that the Veteran had frequent periods of "locking," pain and effusion into the joint throughout the appeal period.  The Veteran credibly reported episodes of locking, pain and swelling throughout the appeal period.  See January 1995, July 2006, Medical Reports; see also Hearing Tr. at 10-11.  His pain has been well documented in his private medical records and at all VA examinations.  Additionally, there are multiple instances in the record where the Veteran has complained of swelling and/or effusion in the right knee is noted, and the April 2012 VA examiner specifically found that the Veteran had frequent episodes of effusion.  Even though the April 2012 VA examiner did not note that the Veteran exhibited frequent episodes of locking, the Board relies on the Veteran's competent and credible reports of frequent locking throughout the appeal period.  Thus, based on the evidence of record, the Veteran is entitled to a 20 percent disability rating under DC 5258 throughout the appeal period.

In light of the Board's finding that the Veteran is entitled to a 20 percent rating under DC 5258, the Veteran is not entitled to an additional rating under DC 5259.  Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.   Although the record shows that the Veteran did undergo surgical removal of part of the meniscus in his right knee, the evidence of record shows that he still suffered from a tear in right knee medial meniscus, even despite his surgery.  The Board notes that the Veteran contends that his swelling is a symptom related to his meniscectomy; however, this contention is not supported by the evidence of record.  The April 2012 VA examiner found that the Veteran did not suffer any residuals from his 2006 meniscectomy, and in a July 2013 medical report, his treating physician noted that his symptoms are in part from the meniscal tear and in part from his arthritis.   

Moreover, to provide him with an additional 10 percent rating under DC 5259 for the residuals of that surgery would constitute pyramiding.  The Veteran's right knee symptomatology throughout the appeal period has included locking, pain, effusion or swelling, stiffness, decreased endurance, crepitus, grinding, mild varus deformity, weakness, and limitation of motion which are contemplated under DCs 5257, 5258 and 5260.  Therefore, the Board finds that the Veteran is more appropriately rated under DC 5258 for his meniscal disability, and that an additional 10 percent rating under DC 5259 is not warranted.  

      3.  Limitation of Motion

With regard to right knee limitation of motion, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent because he has not shown a compensable limitation of flexion or extension at any point during the appeal period.  

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Where a claimant has limitation of motion that is accompanied by pain, a rating of 10 percent rating may be appropriate.  38 C.F.R. § 4.59.   

With regard to degenerative or traumatic arthritis, the rating schedule provides that such conditions will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes a 10 percent rating is for application for a major joint (which includes the knee) affected by limitation of motion.  See id.  

The medical evidence of record shows that the Veteran's right knee disability is manifested by pain, swelling, stiffness, decreased endurance, crepitus, grinding, mild varus deformity, weakness, and limitation of motion to, at most, 70 degrees of flexion and 5 degrees of extension, even considering pain and functional loss.  At all VA examinations and other medical examinations throughout the appeal period, his right knee exhibited either full extension or extension to 5 degrees with no additional loss of range of motion on repeat testing or due to the DeLuca factors.  With regard to right knee flexion, he showed a range of motion to 70 degrees or more.  See July 1994, February 2002, August 2004, June 2006, November 2006 & February 2012 Medical Records; see also February 1999 VA Skin Examination Report; February 1999, August 2007 & April 2012 VA Orthopedic Examination Reports.  Although he exhibited pain, decreased endurance, crepitance, weakness, reduced movement, swelling, deformity and mild varus of the right knee, the April 2012 VA examiner found that he did not exhibit any additional limitation of motion due to these factors or on repeat testing.  

In light of the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of motion at any point during the appeal period.  In making this determination the Board considered the Veteran's reports of having daily flare-ups and mild functional impairment.  Specifically, the Veteran reported increased pain and functional limitation when sitting or standing for an extended period of time, or driving long distances.  See January 1995 Medical Record.  He further reported that he had difficulty squatting, kneeling or standing for more than 10 to 15 minutes at a time; sitting for more than 30 to 60 minutes at a time; and walking more than 100 yards at a time.  See April 2012 VA Examination Report.  He also reported that his right knee disability makes it difficult for him to walk up and down stairs.  See August 2004 Medical Record.  He reported experiencing daily flare-ups with increased activities, with each flare-up lasting for several minutes.  See August 2007 VA Examination Report.  Nevertheless, given that he exhibits little limitation of motion in his right knee, the Board finds that his disability picture more nearly approximates the criteria for a 10 percent rating.  He is not entitled to a higher rating because he has not shown an actual or functional limitation of extension to 10 degrees or more, nor has he shown an actual or functional limitation of flexion to 45 degrees or less.

      3.  Other Diagnostic Codes 

The Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5262 and 5263.  These diagnostic codes concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5262 & 5263.  There is no evidence in the record that the Veteran suffers from any of these conditions.  Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.

C.  Extraschedular Considerations

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds that the evidence shows that his left shoulder and right knee disabilities do not warrant referral for an extraschedular rating.  The schedular rating criteria reasonably contemplate all of the Veteran's symptoms.  Concerning his left shoulder disability, the rating criteria contemplate the Veteran's pain, fatigue, weakness, guarding, and limitation of left shoulder motion with impairs his ability to carry objects, lift more than 40 pounds, or perform overhead activities.  With regard to his right knee disability, the rating criteria contemplates all of his symptoms, including limitation of motion, instability, locking, effusion, pain, swelling, stiffness, decreased endurance, crepitus, grinding, mild varus deformity, weakness, and limitation of motion which impairs his ability to squat, kneel, walk, stand and/or sit for long periods of time and causes him difficulty walking up and down stairs.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, he has not argued that the severity and symptomatology of either of his disabilities are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication that any service connected impairment is not contemplated by the schedular criteria.   Additionally, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the record on appeal does not show that there are any additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported left shoulder and right knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

D.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected disabilities.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  The evidence shows that the Veteran is employed and that his left shoulder and right knee symptoms do not cause an impact on his occupational abilities beyond that contemplated by the ratings assigned herein.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  


ORDER

An initial rating in excess of 10 percent for residuals of a left shoulder injury prior to April 17, 2012 is denied.  

An initial rating in excess of 10 percent for painful motion of the right knee is denied.  

Subject to the law and regulations governing the payment of VA monetary benefits, an initial rating of no more than 10 percent for right knee instability, continuing throughout the appeal period, is granted.

Subject to the law and regulations governing the payment of VA monetary benefits, an initial rating of 20 percent for a meniscal injury of the right knee joint, continuing throughout the appeal period, is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


